Appeal by defendant from a temporary restraining order. Plaintiff is a tenant of premises conducted as a laundry to which city water is carried in a hidden pipe across defendant’s premises. The water is metered on defendant’s meter. Plaintiff’s lease was for the period of one year from March 1, 1934, with the privilege of a renewal “ for an additional period of two years.” Defendant purchased the premises in which the water pipe is laid on February 20, 1935. Her deed contained no reservation in that regard. Plaintiff’s suit is for an injunction to restrain the defendant from interfering with the water pipe. It does not appear that defendant had knowledge either of the terms of the lease, the presence of the water pipe in the premises or that the water was metered on her meter. The temporary injunction was improperly granted. Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Hill, P. J., Rhodes, *664McNamee, Crapser and Heffernan, JJ., concur. Order to be settled before Hill, P. J., on any day prior to November twenty-first, upon two days’ notice.